TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 20, 2014



                                      NO. 03-13-00811-CR


                                 The State of Texas, Appellant

                                                 v.

                                     Carmen Uballe, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the trial court on November 15, 2013 granting the

Defendant’s Motion to Suppress Evidence. The State of Texas has filed a motion to dismiss its

appeal. Therefore, the Court grants the motion, allows The State of Texas to withdraw its notice

of appeal, and dismisses the appeal. The appellant shall pay all costs relating to this appeal, both

in this Court and the court below.